                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BERKLEY V. WALKER, on
behalf of himself and all others
similarly situated,

       Plaintiffs,

v.                                                                  No. 1:18-cv-00810-JCH-JHR


BOKF, NATIONAL
ASSOCIATION d/b/a BANK OF
ALBUQUERQUE, N.A.,

       Defendant.


                         MEMORANDUM OPINION AND ORDER


       This case presents the question of whether the National Bank Act (“NBA”), 12 U.S.C. §§

85-86, a federal law that regulates interest rates banks are able to charge, applies to extended

overdraft fees banks charge to overdrawn accounts. On September 20, 2018, BOKF, National

Association d/b/a Bank of Albuquerque, N.A. (“Defendant” or “BOKF”) filed a Motion to

Dismiss (ECF No. 5) the claim against it. The Court, having reviewed the motion, briefs,

relevant law, and otherwise being fully advised, finds that the motion should be granted.

I.     FACTUAL BACKGROUND

       Plaintiff Berkley V. Walker (“Plaintiff”) resides in Albuquerque and maintains a

checking account at Defendant’s Albuquerque branch. Compl. ¶ 7, at 3, ECF No. 1. The account

is governed by BOKF’s standardized account agreement, which states:

       If Multiple items have been presented against the Account and your Available
       Balance is insufficient to pay all the items presented, we will charge a fee
       (Overdraft Fee or Returned Item Fee) with respect to each item paid or returned.
        If your balance continues to remain overdrawn more than five business days, you
        will be subject to an Extended Overdraft Fee1 in the amount set in the Summary
        of Fees.

Id. ¶ 10, at 4.2 According to the Summary of Fees, if BOKF pays for an item that a depositor

authorizes of an amount greater than the account balance, BOKF charges a $34.50 fee for the

initial overdraft. Id. ¶ 12, at 4. If the account status remains overdrawn five business days after

the initial overdraft fee, BOKF may charge an additional Extended Overdraft Fee of $6.50 per

business day. Id. ¶ 13, at 5.

        On January 19, 2017, Plaintiff overdrew funds from his Bank of Albuquerque checking

account. Id. ¶ 21, at 8. In accordance with the deposit account agreement and summary of fees,

Defendant assesed an initial overdraft fee. Id. On January 26, the sixth business day after the

intial overdraft, Defendant assesed an extended overdraft fee. Id. ¶ 22, at 8. Defendant continued

to asses extended overdraft fees each business day until the account balance was no longer

negative on March 17, 2017. Id. This created thirty-six seperate extended overdraft fee charges,

worth $234 dollars, extending Plaintiff’s negative account balance from $59.81 to $293.81. Id. ¶

23, at 8.

        BOKF is subject to the NBA and regulations promulgated by the Office of the

Comptroller of the Currency (“OCC”), the primary regulator of national banks. Id. ¶ 8, at 3. The



1
  Extended overdraft fees are also called “excess overdraft fees,” “sustained overdraft fees,” or
“continuous overdraft fees” by other courts. Because BOKF’s standardized account agreement
labels them “extended overdraft fees,” this term will continue to be used.
2
  Although Plaintiff references both the standardized account agreement and summary of fees as
exhibits, Plaintiff did not attach these documents to the complaint. Defendant in its answer
attaches the documents as Exhibits 3 and 4. The Court may still consider these documents in
ruling on Defendant’s 12(b)(6) motion. “[I]t is accepted practice, if a plaintiff does not
incorporate by reference or attach a document to its complaint, but the document is referred to in
the complaint and is central to the plaintiff’s claim, a defendant may submit an indisputably
authentic copy to the court to be considered on a motion to dismiss.” MacArthur v. San Juan
Cnty., 309 F.3d 1216, 1221 (10th Cir. 2002).
                                                2
NBA prevents national banks from assessing usurious interest rates on any extension of credit.

See 12 U.S.C. §§ 85-86.

II.    PROCEDURAL BACKGROUND

       On August 22, 2018, Plaintiff filed a putative class action on behalf of himself and others

similarly situated. Plaitiff asserted only one claim, alleging that the extended overdraft fees in

BOKF’s standardized deposit account agreement are interest and that the interest rate violates the

NBA. Plaintiff contends that Defendant is effectively charging an annulaized interest rate of

between 501% and 2,464%, or 83 times what Defendant may legally charge under the NBA.

Compl. ¶¶ 43,44 at 13.

        On September 20, 2018, Defendant filed the Motion to Dismiss, arguing extended

overdraft fees are not interest under the NBA. In support, Defendant asserts that there is a long

history of case law where courts held that both initial and extended overdraft fees are not interest

under the NBA, although there is no Tenth Circuit Court of Appeals decision that directly

resolves this issue. See Def.’s Br. Supp. Mot. Dismiss, ECF No. 6, at 2. Defendant further asserts

OCC’s interpretation of overdraft fees places extended overdraft fees as an element of deposit

account services rather than interest. See OCC Interpretive Letter No. 1082, 2007 WL 5393636

(May 17, 2007) (“the Letter”).

       In response, Plaintiff urges the Court to adopt the reasoning outlined in Farrell v. Bank of

Am. N.A., 224 F.Supp.3d 1016 (S.D. Cal. Dec. 19, 2016), which is the only court to find that

extended overdraft fees are interest rates under the NBA. First, Plaintiff argues that initial

overdraft fees and extended overdraft fees are entirely separate and triggered at different times

and for different reasons. Pl.’s Resp., ECF No. 15, at 8. Although initial overdraft fees are

deposit account services, extended overdraft fees cannot be considered connected to the same



                                                 3
banking services banks provide to their depositors. Id. In reality, Plaintff says, extended

overdraft fees are for failure to pay back the initial overdraft fee placed upon the account. Id.

Second, Plaintiff argues that when a bank covers an overdrawn account, they are “loaning”

money to the account depositor. Id. at 14 (citing Joint Guidance on Overdraft Protection

Programs, 70 FR 97127-01, 2005 WL 420970 (Feb. 24, 2005)). As such, the extended overdraft

fee is really the interest on this “loan” by the bank. Id. Therefore, Plaintiff contends that

extended overdraft fees should be subjected to the usurious interest rate regulations of the NBA.

Id. at 19.

III.    LEGAL STANDARD

        Defendant moves to dismiss the only only cause of action uder Fed. R. Civ. P. 12(b)(6).

To establish a claim for relief, a “complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Though a complaint need not provide “detailed factual allegations,” it must give enough

factual detail to provide “fair notice of what the ... claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)). A recitation of the elements of a cause of action supported by mere conclusory

statements do not count as a well pleaded facts when determining plausibility. Warnick v.

Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (quotations and citations omitted). If a plaintiff’s

well pleaded facts do not permit the court to infer more than the possibility of misconduct, the

complaint has failed to state a claim. Id. (quotations and citations omited). A reviewing court

“accept[s] as true all well-pleaded factual allegations in the complaint and view[s] them in the

light most favorable to [the non-movant].” Sanchez v. United States Dep’t of Energy, 870 F.3d

1185, 1199 (10th Cir. 2017). A putative class action complaint should be dismissed if the named



                                                 4
plaintiff’s individual claims fail to state a claim for relief. See Robey v. Shapiro, Marianos &

Cejda, L.L.C., 434 F.3d 1208, 1213 (10th Cir. 2006) (holding class-action allegations were

properly dismissed where the plaintiff failed to state a claim on its own behalf).

IV.    DISCUSSION
       To better contextualize the facts and law of this case, the Court begins by reviewing the

relevant statutory and regulatory framework. The NBA does not define the term interest.

Previously, the Supreme Court held that the term “interest” is ambiguous and that OCC is due

deference in interpreting what that term means. See Smiley v. Citibank (S.D.), N.A., 517 U.S.

735,739, 116 S.Ct.1730, 135 L.Ed.2d 25 (1996). OCC has defined “interest” as used in 12 U.S.C.

§ 85 as “any payment compensating a creditor or prospective creditor for an extension of credit,

making available of a line of credit, or any default or breach by a borrower of a condition upon

which credit was extended.” 12 C.F.R. § 7.4001(a). According to OCC regulation, when a charge

is considered “interest,” its rate cannot exceed “the maximum rate permitted to any state

chartered or licensed lending institution by the law of the state where the bank is located.” 12

C.F.R. § 7.4001(b). However, if the bank’s charge is not “interest,” then a separate set of

regulations for “deposit account service charges” apply. 12 C.F.R. § 7.4002. Under these

regulations, a bank can impose at its own discretion any account service charge and set the

amount so long as it fall within “sound banking judgement.” 12 C.F.R. § 7.4002(b)(2).

       The OCC previously clarified the relationship between extended overdraft fees and the

NBA in its Interpretive Letter 1082 or the Letter referenced earlier. See Fawcett v. Citizens Bank,

N.A., 919 F.3d 133, 137, (1st Cir. 2019). In the Letter, a bank with an overdraft fee system

including both initial and extended overdraft fees asked for clarification on whether the system

violated any portion of the NBA. See the Letter, 2007 WL 5393636 at *1. Like Defendant, the

bank charged extended overdraft fees after a set number of business days and continued until the

                                                 5
depositor fixed the negative balance on their account. Id. at *1 & n.3. OCC concluded that the

practice of collecting overdraft fees, both initial and extended, was lawful under the NBA and

other bank regulations. Id. at *1. OCC determined overdraft fees, including extended overdraft

fees, are part of the service banks provide with deposit accounts. Id. at *2. OCC recognized that

creating and recovering overdrafts and overdraft fees have long been part of discretionary

account services that banks provide to their customers. Id. The fees are meant to compensate

banks for “services directly connected with the maintenance of a deposit account.” Id. at *4.

       With this backdrop in mind, the Court recognizes that OCC’s interpretation of its own

regulations is “controlling unless plainly erroneous or inconsistent with the regulation.” Auer v.

Robbins, 519 U.S. 452, 461 (1997) (citations and internal quotaion marks omitted). Further, even

if OCC’s interpretation is not controlling, the OCC’s rationale is due a “measure of deference

proportional to the thoroughness evident in its consideration, the validity of its reasoning, its

consistency with earlier and later pronouncements, and all those factors which give it power to

persuade.” Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 159 (2012) (citations and

internal quotation marks ommited).

       A. Extended overdraft fees are not interest under the NBA

       Plaintiff does not dispute the initial overdraft fee, only the extended overdraft fees. Thus,

the only issue before the Court is whether extended overdraft fees are considered interest under

the NBA. If the extended overdraft fees are interest, the percentage value exceeds the limit in the

NBA, and the Plaintiff has established a claim upon which relief can be granted. However, if the

extended overdraft fees are not interest, but rather some other charge, Defendant’s Motion to

Dismiss must be granted due to the Plaintiff’s failure to state a claim.

       Plaintiff argues the Interpretative Letter 1082 is silent and gives no definite guidance on

collecting extended overdraft fees. Pl.’s Reply Br., ECF No. 15, at 17 & n.7. However, the
                                                  6
overdraft fee system considered and determined to be valid under the NBA included both initial

and extended overdraft fees. There is nothing in the relevant OCC regulations or the Letter to

“indicate any inclination on OCC’s part to treat extended overdraft fees differently than intial

overdraft fees when determining if the fee is considered interest.” In re TD Bank, N.A. Debit

Card Overdraft Fee Litigation, 2018 WL 1101360 at *7 n.13 (D.S.C. Feb. 28, 2018). OCC’s

conclusion that the overdraft fee system in question was lawful, that it did not violate the NBA,

and that overdraft fees are not considered interest therefore extends to both the initial and

extended overdraft fees.

        Part of Plaintiff’s argument is that overdraft fees in general reverse the relationship

between the bank and the account holder. Plaintiff does not challenge the initial $34.50 overdraft

fee that Defendant assessed on his account. Rather, Plaintiff challenges only the extended

overdraft fees, saying that they are functionally interest under the NBA. See Pl.’s Reply Br., ECF

No. 15, at 4 n.2. Relying on Farrell, 224 F.Supp.3d at 1020-1022, Plaintiff argues that when a

bank advances funds to an over-drafted depositor, the bank creates a “debt” on which the

consumer pays interest. Plaintiff notes that the intial overdraft fee is charged when the account

first becomes overdrawn, whereas the extended overdraft fee is charged when the deposit

account remains negative after five business days. The extended overdraft charge is therefore

related to the passage of time from failure to pay back the initial overdraft fee, rather than the

overdraft itself. As such, Plaintiff argues that the extended overdraft fees are not related to

deposit account services and therefore extended overdraft fees are better characterized as interest

on the initial overdraft fees.

        However, Plaintiff’s arguments have been roundly rejected by all courts other than the

Farrell court. The Farrell court did not consider or cite to Interpretive Letter 1082 in its



                                                7
reasoning, which one court has said “squarely contradicts” Plaintiff’s and Farrell’s view of the

relationship between the account holder and the bank. In re TD Bank, 2018 WL 1101360 at *10.

In the Letter, OCC plainly held that processing and recovering overdraft fees are not exercises in

a bank’s right to collect a debt. See the Letter, 2007 WL 5393636 at *4. “Fundamentally, the

Bank is not creating a ‘debt’ that it then ‘collects’ by recovering the overdraft and the overdraft

fee from the account.” Id. Rather, OCC sees overdraft fees, including extended overdraft fees, as

a service a bank provides to depositors in accordance with the bank’s federal authority. Id.

       Farrell aside, federal courts have routinely deferred to the OCC’s view and held that

overdraft fees are not interest under the NBA. See e.g., Fawcett, 919 F.3d at 137 (stating that “as

the law currently stands, Interpretive Letter 1082 resolves this case”); Moore v. MB Fiancial

Bank, N.A., 280 F.Supp.3d 1069, 1071-72 (N.D. Ill. Nov. 16, 2017) (agreeing with courts that

have held extended overdraft fees are not interest in accordance with OCC regulations); Shaw v.

BOKF, N.A., 2015 WL 6142903 at *3 (N.D. Okla. Oct. 19, 2015) (stating that the Letter

expressly referred to overdraft fees as non-interest charges); In re TD Bank, 2019 Wl 1101360 at

*7 n.13 (stating that there is ample evidence that OCC intended for the collection of all overdraft

fees to be considered activities directly connected with the maintenance of a deposit account);

Johnson v. BOKF, N.A., 341 F.Supp.3d 675, 681 (N.D. Tex. Sep. 18, 2018) (holding that

interpretations of regulations by the “most pertinent regulator, the OCC” are persuasive

authority).

       Plaintiff’s attempt to draw a distinction between intial and overdraft fees fails because,

aside from Farrell, courts have consistently held that both initial and extended overdraft fees are

contingent upon a customer overdrawing their account. See McGee v. Bank of America, N.A.,

2015 WL 4594582 2015 at *3 (S.D. Fla. July 30, 2015), aff’d, 647 Fed. Appx. 958 (11th Cir.,



                                                8
Jan. 18, 2017); McGee, 2015 WL 4594582 at *3 (finding the holding of initial overdraft fees are

not interest to apply to extended overdraft fees regardless of differences in            application);

Johnson, 341 F.Supp.3d at 681 (following a ruling stating an inability to adequately draw a

distinction between extended overdraft fees and overdraft fees); Shaw, 2015 WL 6142903 at *4

(“The arguments advanced by plaintiff have been consistently rejected by federal district courts,

and this Court does not find plaintiff’s arguments any more persuasive because they are

advanced in connection to extended overdraft fees, as opposed to initial overdraft fees.”); see

also Moore v. MB Fin. Bank, N.A., 280 F.Supp.3d 1069 (N.D. Ill. 2017); Fawcett, 919 F.3d at

142; In re TD Bank, 2018 WL 1101360 at *9; In re TD Bank N.A., 150 F.Supp.3d 593, 642

(D.S.C. 2015). The Shaw and Johnson rulings are noteworthy because at issue was BOKF and

BOKF’s extended overdraft fees included in the standardized deposit account agreement at issue

here. Farrell’s holding – advocated by Plaintiff – that extended overdraft fees constitute interest

under the NBA stands as an outlier to an otherwise “uniform line of precedent.” Johnson, 341

F.Supp.3d at 681.

       The court in McGee took this analysis one step further, stating that even if the two

charges were treated differently, that still made no impact on the analysis of extended overdraft

fees. The court cited the OCC regulation classifying interest and deposit account fees that states a

charge does not need to be attached to a service to be considered non-interest. See McGee, 2015

WL 4594582 at *3 (quoting 12 C.F.R. § 7.4002(b)). That a charge is based upon something other

than services does not necessarily remove it from the category of non-interest charges. Id. As

such, like with initial overdraft fees, there is no reason to think of or treat extended overdraft fees

as interest under the normal sense of the word or under the NBA. The McGee court rejected the




                                                  9
plaintiff’s argument that extended overdraft fees were interest, whether or not they were

analyzed differently from initial overdraft fees.

       Courts have found further reasons to hold extended overdraft fees are better characterized

as non-interest charges. The First Circuit in Fawcett recently listed a few it believed were the

most persuasive. First, the extended overdraft fees are from the terms of a bank’s deposit account

agreement with its customers. See Fawcett, 919 F.3d at 138. Even without considering the Letter,

courts have found this information relevant when classifying charges as deposit account charges

and non-interest. See Video Trax, Inc. v. NationalBanks, N.A., 33 F. Supp.2d 1041, 1050 (S.D.

Fla. 1998), aff’d, 205 F.3d 1358 (11th Cir. 2000). Second, extended overdraft fees lack the

hallmarks of credit extensions because the overdraft does not involve a customer reaching out to

the bank to borrow money. See Fawcett, 919 F.3d at 139. Lastly, extended overdraft fees do not

operate like “interest” because the amount is a flat flee applied to any overdrawn balance, not a

percentage applied to a specific principal. Id. Extended overdraft fees bear none of the normal

characteristics of interest or credit. Instead, extended overdraft fees are more similar in purpose

and application to initial overdraft fees, a non-interest deposit account charge. Therefore, this

Court declines to follow the reasoning in Farrell, and instead joins other courts in holding

extended overdraft fees are not interest under the NBA.

       Lastly, Plaintiff argues that the covering of an overdraft account is a “loan” by the bank

to the account depositor. Plaintiff relies partly on the Joint Guidance on Overdraft Protection

Programs, which states “when overdrafts are paid, credit is extended,” for the contention that

covering an overdrawn account is essentially loaning credit to the account holder. 70 FR 97127-

01, 2005 WL 420970 (Feb. 24, 2005). However, previous courts that considered the Joint

Guidance hold it to be inapplicable to the question at hand. The Joint Guidance is not an



                                                    10
interpretation of the OCC with regards to the NBA, nor does it purport to be. See Fawcett, 919

F.3d at 140. Rather, the Joint Guidance predates Interpretive Letter 1082, and thus is not OCC’s

last word on overdraft programs including both initial and extended overdraft fees. Id. Finally the

statement “when overdrafts are paid, credit is extended,” in context refers to a “credit risk” to the

institution from charging off the negative balance from other sources if a bank decides to honor

an overdrawn account. Id. (quoting 70 FR 97127-01, 2005 WL 420970). In this scenario, the

bank does not become a creditor to the account holder if the account becomes overdrawn, which

is a typical feature of a creditor-debtor relationship. Here, Plaintiff did not borrow money or

obtain a line of credit from Defendant. Plaintiff is not charged for the use of money, but rather

for overdrawing their account and then failing to timely remedy the overdraft. See Shaw, 2015

WL 6142903 at *4. Extended overdraft fees, like initial overdraft fees, cannot be interest because

they do not arise from credit transactions. See McGee, 2015 WL 4594582 at *3. Therefore, this

Court joins the numerous courts in holding a bank does not loan money in the event an account

becomes overdrawn.

V.     CONCLUSION

       Based on OCC regulation and the decisions of previous courts, Plaintiff did not borrow

money or obtain a line of credit from Defendant. Instead, Plaintiff maintained a checking

account, over-drafted the account, and then Defendant provided the service of covering

Plaintiff’s overdraft. Plaintiff was not charged interest for the use of the money, but rather for the

failure to remedy the status of the account withing five business days, in accordance with the

deposit account agreement between Plaintiff and Defendant.




                                                 11
      IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Class

Action Complaint [ECF No. 5] is GRANTED.




                                      ______________________________________
                                      JUDITH C. HERRERA
                                      UNTIED STATES DISTRICT COURT JUDGE




                                           12
